DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues: 
1)	The claims cannot be performed in the human mind
The examiner respectfully reiterates that the argued complexity and time sensitivity is not present in the claims. As recited, for example, the claims may simple include a Judging type indicator from a Myers-Briggs assessment, a Compass Drive indicator from a DISC assessment, and resume data representing skill data for a person. A person having ordinary skill in the art would readily understand how these assessments are related and would be able to mentally process a blended score for direct comparison with a same score from a second person. While added complexity of all possible behavioral assessments and their interrelated alignments may require significant complexity and a high level of understanding, the various alignments and cross mapping may readily be performed ahead of time such that a simple lookup table may be used to determine the particular blended score, however, the examiner reiterates that the argued complexity is not present in the claim. Additionally, the claims and specification provide no guidance for how a processing system would determine the appropriate cross mapping without significant manual input of the mapping from one of ordinary skill in the art. The claims merely utilize predefined cross mapping of known static information to output a blended behavioral parameter. While an automated cross mapping process performed using artificial intelligence or machine learning without manual definition by a subject matter expert may be eligible subject 
The applicants arguments regarding a long felt need in the industry for combining multiple third party personality assessments to develop a blended behavioral parameter are further unpersuasive as evidenced by prior art of at least Rosansky et al. (US 2013/0124631) [0056] – [0057] which illustrates that such merged behavior profiles were indeed in use well before the effective filing date of the claimed invention.

Regarding the rejections under 35 USC 102, the applicant argues that Keen fails to teach acquiring different personality assessments from different providers, and that the broadest reasonable 
The examiner respectfully submits that while the remainder of [0052] as filed states “As an example, these embodiments may scan the data in the resume and may determine education background, career background, hobbies, etc., which may be utilized to determine behavioral information. Metadata, such as font, alignment, typographical errors, etc. may also be identified and utilized to further assess the behavioral characteristics of the person. As discussed in more detail below, this analysis may be compiled and combined with other data to provide a behavioral assessment and/or determine a behavioral characteristic of the person.” Clearly the applicant has defined a resume analysis to provide a “behavioral assessment”. Therefore the examiners prior interpretation is correct in that a resume is used to provide at least one of the claimed assessments.
The applicant further traverses any generalized characterization of the claims. The examiner notes that the language at issue is not in the body of the rejection under 35 USC 102, but is in a response to arguments. The rejections clearly outline how each and every limitation of the claims is anticipated by the reference.
The applicant further argues that “cross mapping” is not taught by Keen.
The examiner respectfully reiterates that the instant application is entirely directed to normalizing disparate behavioral assessments for the purpose of comparing a normalized behavioral parameter between multiple people. The claimed “behavioral parameter” and its use is identical to that of Keen in that Keen “normalizes” behavioral data for multiple sources to develop a standardized behavioral parameter for direct comparison between individuals. As noted above Keen clearly teaches receiving behavioral data from multiple sources and combining the data to form a normalized set of behavioral parameters that may be used to subjectively compare multiple candidates/team members. The specific use of “cross mapping” the data from the multiple sources is not explicitly stated in Keen. 
The applicant further argues that Keen fails to receive third party behavioral assessments.
The examiner respectfully submits that the “Big Five Factors” of Keen are the normalized behavioral parameters based on the received assessments from the previously cited sources. The “Big Five Factors” of Keen are analogous to claimed “behavioral parameter”, while the multiple sources provide the claimed “behavioral characteristics” and Rosansky et al. (US 2013/0124631) [0056] – [0057] illustrates such merged behavior profiles using multiple third party models submitted by the user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) a system that performs a process of:
 receive data for a first third party behavioral assessment, the first third party behavioral assessment assessing a first behavioral characteristic of a first person, the first third party behavioral assessment being provided to the first person by a first third party behavioral assessment provider; 
receive data for a second third party behavioral assessment, the second third party behavioral assessment assessing a second behavioral characteristic of the first person, the second third party behavioral assessment being provided to the first person by a second third party behavioral assessment provider that is different than the first behavioral assessment provider; 
utilize the first behavioral characteristic from the first third party behavioral assessment and the second behavioral characteristic from the second third party behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person; 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together; and 
provide a user interface that provides data about how the first person and the second person would work together.
The bolded limitations may readily be performed in the human mind as a mental process of observation and evaluation of known data. The data sources do not weigh on the issue of patent eligibility, it is merely a source for the known data to be obtained from. Alternatively, the bolded limitations recite a process that falls under the grouping of abstract ideas that is a certain method of organizing human activity – specifically managing relationships or interactions between people, i.e. determining how a first and second person may work together using known data.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a “computing device” are merely the equivalent of instructions to implement the abstract idea using a generic computing device (MPEP 2106.05(f)), while the additional elements of receiving and providing data are insignificant extra-solution activities (MPEP 2106.05(g)).
Dependent claims 2 – 12, 14 – 17, and 19 – 21 merely expand on the abstract idea, but do not provide any further additional elements.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631).

Regarding claim 1, Keen teaches (FIG. 5A-5B, 6):
A system for processing behavioral assessments comprising: 

receive data for a first behavioral assessment, the first behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data for a second behavioral assessment, the second behavioral assessment assessing a second behavioral characteristic of the first person, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is different than the first behavioral assessment provider ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together (506); and 
provide a user interface that provides data about how the first person and the second person would work together (FIG. 6).
Keen teaches receiving behavioral characteristics from multiple user submitted sources which may be third party (i.e. e-mail, instant messages, blog) with respect to 
Rosansky [0056] – [0057] illustrates developing merged behavior profiles using multiple third party models submitted by the user for standardizing personality profile results.

Regarding claim 2, Keen teaches:
The system of claim 1, wherein the user interface provides an option to add a new person and an option to delete a person from a comparison with the first person (506; each team member may be compared against the others).
Regarding claim 3, Keen teaches:
The system of claim 1, wherein the behavioral parameter includes a score for at least one of the following regarding the first person: personality, culture, strengths, skills and competencies, and a role of the first person (FIG. 4).
Regarding claim 4, Keen teaches:
The system of claim 1, wherein the logic further causes the system to provide a user interface for creating a first team that includes the first person and the second person, wherein the user interface further provides data related to the behavioral parameter to show how the first team will function (FIG. 5B, 6).
Regarding claim 5, Keen teaches:
The system of claim 4, wherein the logic further causes the system to perform at least the following: determine the first team rating for the first team; determine a second team rating for the second team; and compare the first team rating with the second team rating (FIG. 5B; Team level analysis).
Regarding claim 7, Keen teaches:
The system of claim 4, wherein the logic further causes the system to calculate a relationship map that indicates relationships among team members of the first team based on relationship criteria, wherein the relationship criteria may reside along a continuum between conflict and agreement (FIG. 6).
Regarding claim 8, Keen teaches:
(500).
Regarding claim 9, Keen teaches:
The system of claim 1, wherein the logic further causes the system to calculate a behavioral parameter for the first third party behavioral assessment of a team that includes the first person (FIG. 5A, 5B; Team level analysis).
Regarding claim 10, Keen teaches:
The system of claim 1, wherein the first person is a job applicant for a position and wherein the logic further causes the system to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).
Regarding claim 11, Keen teaches:
The system of claim 1, wherein the user interface is provided in response to at least one of the following: receiving an electronic communication, beginning a meeting, or scheduling the meeting (300; administrator enters user information).
Regarding claim 12, Keen teaches:
The system of claim 11, wherein the logic further cause the system to provide an actionable insight on the second person (FIG. 6).

Regarding claim 13, Keen teaches:
A non-transitory computer readable medium for processing behavioral assessments that stores logic that, when executed by a computing device, causes the computing device to perform at least the following: 
receive data for a first behavioral assessment, the first behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data for a second behavioral assessment, the second behavioral assessment assessing a second behavioral characteristic of the first person, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); and 
provide a user interface that provides data about how the first person would fit into a predetermined team (FIG. 6).
Regarding claim 14, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the behavioral parameter includes a score for at least one of the following regarding the first person: personality, culture, strengths, skills and competencies, and a role of the first person (FIG. 4).
Regarding claim 15, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the logic further causes the computing device to provide a user interface for creating the predetermined team, wherein the user interface further provides data to show how the first person will function on the predetermined team (FIG. 6).
Regarding claim 17, Keen teaches:
The non-transitory computer readable medium of claim 13, wherein the first person is a job applicant for a position and wherein the logic further causes the computing device to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).

Regarding claim 21, Keen teaches that the process is repeated as necessary [0055], but fails to expressly disclose:

Rosansky teaches implementing results from multiple third party personality models to develop a merged behavior profile for use in further business decision determinations ([0056] – [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the integration and normalization of multiple personality assessments as disclosed by both Keen and Rosansky, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631), as applied to claim 4 and 13 above, and further in view of Hull (US 2014/0358606).

Regarding claim 6, Keen teaches using behavioral profiles to compare individuals and teams, but fails to expressly disclose:
The system of claim 4, wherein the logic further causes the system to create team roles for the first team, wherein the team roles are based on behavioral parameters for each team member in the first team.
However, Hull teaches using behavioral profiles to assign team members to roles ([0092] – [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hull to the behavioral profiles of Keen for the predictable advantage of assigning particular team members to the roles that will most likely be successful.

Regarding claim 16, Keen teaches using behavioral profiles to compare individuals and teams, but fails to expressly disclose:
The non-transitory computer readable medium of claim 13, wherein the logic further causes the computing device to create team roles for the predetermined team, wherein the team roles are based on behavioral parameters for each team member in the predetermined team.
However, Hull teaches using behavioral profiles to assign team members to roles ([0092] – [0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hull to the behavioral profiles of Keen for the predictable advantage of assigning particular team members to the roles that will most likely be successful.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US 2018/0218309) in view of Rosansky et al. (US 2013/0124631), and further in view of Halfteck et al. (US 2013/0344968).

Regarding claim 18, Keen teaches:
A system for processing behavioral assessments comprising: 
a computing device that stores logic that, when executed by the computing device, causes the system to perform at least the following: 
receive data from a first third party behavioral assessment, the first third party behavioral assessment assessing a first behavioral characteristic of a first person, the first behavioral assessment being provided to the first person by a first behavioral assessment provider (301, i.e. “email”, 504); 
receive data from a second third party behavioral assessment, the second third party behavioral assessment assessing a second behavioral characteristic of the first person, the first behavioral characteristic being different than the second behavioral characteristic, the second behavioral assessment being provided to the first person by a second behavioral assessment provider that is different than the first behavioral assessment provider ([0036] – [0038], 301, i.e. “instant messages”, 504 – process is repeated as necessary); 
utilize the first behavioral characteristic from the first behavioral assessment and the second behavioral characteristic from the second behavioral assessment to calculate a behavioral parameter for the first person, wherein calculating the behavioral parameter includes cross mapping the first behavioral characteristic, the second behavioral characteristic, and skill data associated with the first person (302 – 304, user profiles comprise personality traits which are analogous to behavioral parameters; [0044] normalizing the data from the various sources is analogous to cross mapping); 
compare the behavioral parameter against a corresponding behavioral parameter for a second person to determine how the first person and the second person would work together (506); and 
(FIG. 6).
Keen teaches  data is gathered from social network applications, e-mail applications, instant messaging applications, resumes, etc. 302, 303; [0038], [0045], which at least some of are noted to be third-party data. However, Keen fails to expressly teach the first behavioral characteristic being different than the second behavioral characteristic.
However, Halfteck teaches creating a personality profile for a person by blending behavioral characteristics derived from first and second different data sources for obtaining data regarding different attributes to enhance the personality profile (claim 23, [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include behavioral data from multiple third party sources as disclosed by Halfteck in determining a behavioral parameter that encompasses more attributes for comparison in the process of Keen.
Regarding claim 19, Keen teaches:
The system of claim 18, wherein the logic further causes the system to provide a user interface for creating a first team that includes the first person and the second person, wherein the user interface further provides data related to the behavioral parameter to show how the first team will function (FIG. 5B; Team level analysis).
Regarding claim 20, Keen teaches:
The system of claim 18, wherein the first person is a job applicant for a position and wherein the logic further causes the system to determine, from the behavioral parameter, whether the first person fits the position (FIG. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624